964 N.E.2d 509 (2012)
357 Ill. Dec. 830
Jon DeRAEDT et al. respondents,
v.
Reginice M. RABIOLA, respondent (Richard H. Balog, petitioner).
No. 113501.
Supreme Court of Illinois.
March 28, 2012.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Second District, is directed to vacate its November 8, 2011, opinion in 2011 IL App (2d) 100719, 356 Ill. Dec. 74, 960 N.E.2d 1197. The appellate court is directed to vacate the portion of its November 8, 2011, order, granting the motion to publish and withdrawing the Rule 23 order filed May 11, 2011. The appellate court is further directed to deny the motion to publish and to reinstate the Rule 23 order.